 

Exhibit 10.2

 



REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

lions gate entertainment corp.

 

AND

 

THE PERSONS LISTED ON THE

 

SIGNATURE PAGES HEREOF

 

DATED AS OF October 21, 2016

 

   

 

 

Table of contents

 

  Page       ARTICLE I DEFINITIONS 1 1.1 Defined Terms 1 1.2 General
Interpretive Principles 6       ARTICLE II EFFECTIVENESS 6 2.1 Effectiveness 6  
    ARTICLE III DEMAND REGISTRATION 6 3.1 Demand Registration 6 3.2 Effective
Registration 7 3.3 Underwritten Offerings 7 3.4 Priority on Demand Registrations
8 3.5 Withdrawal and Cancellation of Registration 8 3.6 Registration Statement
Form 9       ARTICLE IV PIGGYBACK REGISTRATIONS 9 4.1 Holder Piggyback
Registration 9 4.2 Priority on Piggyback Registrations 10 4.3 Withdrawals 11 4.4
Underwritten Offerings 12       ARTICLE V SHELF REGISTRATION 12 5.1 Shelf
Registration Filing 12 5.2 Required Period and Shelf Registration Procedures 12
5.3 Underwritten Shelf Offerings 13       ARTICLE VI STANDSTILL AND SUSPENSION
PERIODS 14 6.1 Lionsgate Standstill Period 14 6.2 Suspension Period 15 6.3
Holder Standstill Period 16       ARTICLE VII REGISTRATION PROCEDURES 17 7.1
Lionsgate Obligations 17 7.2 Holder Obligations 21 7.3 Hedging Transactions 21  
    ARTICLE VIII INDEMNIFICATION 22 8.1 Indemnification by Lionsgate 22 8.2
Indemnification by the Holders 23 8.3 Notice of Claims, Etc. 23 8.4 Contribution
24 8.5 Indemnification Payments; Other Remedies; Primacy of Indemnification 25  
    ARTICLE IX REGISTRATION EXPENSES 26

 

 i 

 

 

ARTICLE X RULE 144 26       ARTICLE XI MISCELLANEOUS 27 11.1 Notice Generally 27
11.2 Successors and Assigns 28 11.3 Amendments; Waivers 28 11.4 AT&T
Representative 28 11.5 Calculations of Beneficial Ownership 29 11.6 No Third
Party Beneficiaries 29 11.7 Injunctive Relief 29 11.8 Termination of
Registration Rights; Survival 29 11.9 Attorney’s Fees 29 11.10 Severability 29
11.11 Headings 29 11.12 Governing Law; Jurisdiction 30 11.13 Counterparts and
Facsimile Execution 30 11.14 Entire Agreement 30 11.15 Further Assurances 30

 

 ii 

 

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 21,
2016, and effective as of the date of the consummation of the Starz Merger (as
defined below) (the “Effective Date”), by and among Lions Gate Entertainment
Corp., a corporation organized and existing under the laws of British Columbia
(“Lionsgate”) and the Holders (as hereinafter defined) of Registrable Securities
(as hereinafter defined), including any Additional Holders (as hereinafter
defined) who subsequently become parties to this Agreement in accordance with
the terms of this Agreement.

 

WITNESSETH

 

WHEREAS, on June 30, 2016, Lionsgate entered into an Agreement and Plan of
Merger (the “Merger Agreement”) with Starz (“Starz”), a Delaware corporation,
and Orion Arm Acquisition Inc. (“Merger Sub”), a Delaware corporation and an
indirect wholly owned subsidiary of Lionsgate, pursuant to which Merger Sub
would merge with and into Starz, with Starz continuing as the surviving
corporation and becoming an indirect wholly owned subsidiary of Lionsgate (such
transaction, the “Starz Merger”);

 

WHEREAS, pursuant to the Merger Agreement, immediately prior to the Starz
Merger, Lionsgate will effect a reorganization of the common stock of Lionsgate,
no par value per share (the “Existing Common Shares”), pursuant to which each
Existing Common Share will be reclassified into (a) 0.5 Class A voting shares,
without par value (the “Class A voting shares”) and 0.5 Class B non-voting
shares, without par value (the “Class B non-voting shares”) of Lionsgate; and

 

WHEREAS, concurrently with the execution of this Agreement, AT&T (as hereinafter
defined) is entering into a Securities Issuance and Payment Agreement (the
“Securities Issuance Agreement”), dated as of the date hereof, and effective as
of the Effective Date, by and among Lionsgate, Lions Gate Entertainment Inc., a
Delaware corporation, and AT&T, pursuant to which Lionsgate, at the option of
Lions Gate Entertainment Inc., will either pay cash or issue Class A voting
shares and Class B non-voting shares to AT&T;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

1.1           Defined Terms.

 

As used in this Agreement, the following capitalized terms (in their singular
and plural forms, as applicable) have the following meanings:

 

“Action” has the meaning assigned to such term in Section 8.3 hereof.

 

   

 

 

“Additional Holders” means any (i) Affiliate of any Holder or (ii) Permitted
Assignee, in each case who, at any time and from time to time, owns Registrable
Securities, and has agreed to be bound by the terms hereof and thereby has
become a Holder for purposes of this Agreement, all at the relevant time.

 

“Adverse Effect” has the meaning assigned to such term in Section 3.4 hereof.

 

“Affiliate” of a Person means any Person that, directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, such other Person. For purposes of this definition, the term
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power to cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise; provided that in no
event shall Lionsgate, Discovery, Liberty, John C. Malone, MHR Fund Management,
LLC (“MHR”) or any of their respective Subsidiaries, controlled Affiliates,
portfolio companies or affiliated investment funds be considered an Affiliate of
any Holder or Additional Holder or any of their respective Subsidiaries,
Affiliates, portfolio companies or affiliated investment funds (in each case,
other than Lionsgate and its Subsidiaries and controlled Affiliates), nor shall
any Holder or Additional Holder or any of their respective Subsidiaries,
Affiliates, portfolio companies or affiliated investment funds (in each case,
other than Lionsgate and its Subsidiaries and controlled Affiliates) be
considered to be an Affiliate of Lionsgate, Discovery, Liberty, John C. Malone,
MHR or any of their respective Subsidiaries, controlled Affiliates, portfolio
companies or affiliated investment funds.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
to this Agreement, as the same may be amended, supplemented or restated from
time to time.

 

“AT&T” means AT&T Media Holdings, Inc.

 

“AT&T Group” means AT&T Inc., a Delaware corporation, and its Subsidiaries;
provided, however, that for purposes of determining (A) the AT&T Group’s
awareness or knowledge of material adverse information relating to Lionsgate for
purposes of Sections 3.5 and 4.3 hereunder and (B) whether the AT&T Group
possesses material, non-public information with respect to Lionsgate for
purposes of Section 6.2(c) hereunder, the “AT&T Group” means (x) any director,
officer or employee of AT&T or any of its Subsidiaries who, if in possession of
material non-public information regarding Lionsgate, would restrict AT&T from
trading in Lionsgate securities under the United States federal securities law.

 

“AT&T Representative” means AT&T Media Holdings, Inc. or such other member of
the AT&T Group as may be designated at any time and from time to time by written
notice from the Holders to Lionsgate in accordance with Section 11.1.

 

“Bring-Down Suspension Notice” has the meaning assigned to such term in
Section 6.2(a) hereof.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banking institutions in the Borough of Manhattan, The City
of New York are authorized or obligated by law or executive order to close.

 

 2 

 

 

“Class A voting shares” has the meaning assigned to such term in the recitals.

 

“Class B non-voting shares” has the meaning assigned to such term in the
recitals.

 

“Commission” means the United States Securities and Exchange Commission and any
successor United States federal agency or governmental authority having similar
powers.

 

“Common Shares” means the Class A voting shares and the Class B non-voting
shares.

 

“Company Indemnified Person” has the meaning assigned to such term in
Section 8.2 hereof.

 

“Demand Registration” has the meaning assigned to such term in Section 3.1.
hereof.

 

“Demand Request” has the meaning assigned to such term in Section 3.1 hereof.

 

“Discovery” means Discovery Communications, Inc.

 

“Effective Date” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations of the Commission thereunder.

 

“Existing Common Shares” has the meaning assigned to such term in the recitals.

 

“Existing Investors” has the meaning assigned to the term “Investors” in the
Investor Rights Agreement.

 

“Existing Registration Rights Agreements” has the meaning assigned to the term
“Registration Rights Agreements” in the Investor Rights Agreement.

 

“FINRA” has the meaning assigned to such term in Section 7.1(n) hereof.

 

“Holder” means any Person who is a member of the AT&T Group (including any
Additional Holder) who owns Registrable Securities at the relevant time and is
or has become a party to this Agreement.

 

“Indemnitors” has the meaning assigned to such term in Section 8.5(c) hereof.

 

“Indemnified Person” has the meaning assigned to such term in Section 8.1
hereof.

 

“Indemnitee” has the meaning assigned to such term in Section 8.3 hereof.

 

“Inspectors” has the meaning assigned to such term in Section 7.1(k) hereof.

 

 3 

 

 

“Investor Rights Agreement” means the Investor Rights Agreement, dated as of
November 10, 2015, by and among Lionsgate, MHR Fund Management, LLC, Liberty,
Discovery, Liberty Global Incorporated Limited, Discovery Lightning Investments
Ltd. and the affiliated funds of MHR Fund Management, LLC party thereto.

 

“Liberty” means Liberty Global plc.

 

“Lionsgate” has the meaning assigned to such term in the introductory paragraph
to this Agreement.

 

“Loss” and “Losses” have the meanings assigned to such terms in Section 8.1
hereof.

 

“Mammoth Letter Agreement” has the meaning assigned to the term “Mammoth Letter
Agreement” in the Investor Rights Agreement.

 

“Merger Agreement” has the meaning assigned to such term in the recitals.

 

“Merger Sub” has the meaning assigned to such term in the recitals.

 

“Participating Holder” means any Holder on whose behalf Registrable Securities
are registered pursuant to Article III, IV or V hereof.

 

“Permitted Assignee” means any member of the AT&T Group who receives Registrable
Securities from a Holder or a Holder’s Affiliates and who agrees to be bound by
the terms hereof and thereby has become a Holder for purposes of this Agreement.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

“Piggybacking Holders” has the meaning assigned to such term in Section 4.2
hereof.

 

“Piggyback Registration” has the meaning assigned to such term in Section 4.1
hereof.

 

“Piggyback Request” has the meaning assigned to such term in Section 4.1 hereof.

 

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus and all material incorporated by
reference in such prospectus.

 

“Records” has the meaning assigned to such term in Section 7.1(k) hereof.

 

“register,” “registered” and “registration” mean a registration effected by
preparing and filing with the Commission a Registration Statement on an
appropriate form in

 

 4 

 

 

compliance with the Securities Act, and the declaration or order of the
Commission of the effectiveness of such Registration Statement under the
Securities Act.

 

“Registrable Securities” means (i) Common Shares and (ii) any securities that
may be issued or distributed or be issuable in respect thereof, including by way
of stock dividend, stock split or other similar distribution, payment in kind
with respect to any interest payment, merger, consolidation, exchange offer,
recapitalization or reclassification or similar transaction or exercise or
conversion of any of the foregoing, in the case of each of foregoing clauses (i)
and (ii) which are held by any of the Holders now or at any time in the future;
provided, however, that as to any Registrable Securities, such securities shall
cease to constitute “Registrable Securities” for purposes of this Agreement if
and when (i) a Registration Statement with respect to the sale of such
securities shall have been declared effective under the Securities Act and such
securities shall have been disposed of pursuant such Registration Statement,
(ii) such securities are distributed pursuant to Rule 144, (iii) such securities
are otherwise sold or transferred (other than in a transaction under clause (i)
or (ii) above) by a Person in a transaction in which such Person’s rights under
this Agreement are not assigned, (iv) such securities are no longer outstanding
or (v) such securities are, in the reasonable determination of the Holder
thereof, otherwise freely transferable by such Holder without any restriction
under the Securities Act at the time such Holder consummates the sale or
transfer of such securities.

 

“Registration Statement” means any registration statement of Lionsgate filed
with, or to be filed with, the Commission under the rules and regulations
promulgated under the Securities Act, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
and all exhibits and all material incorporated by reference in such registration
statement.

 

“Requesting Holder(s)” has the meaning assigned to such term in Section 3.1
hereof.

 

“Rule 144” means Rule 144 (or any similar provision then in force) promulgated
under the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations of the Commission thereunder.

 

“Securities Issuance Agreement” has the meaning assigned to such term in the
recitals.

 

“Shelf Registration Statement” has the meaning assigned to such term in
Section 5.1(a) hereof.

 

“Starz” has the meaning assigned to such term in the recitals.

 

“Starz Merger” has the meaning assigned to such term in the recitals.

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having voting power to elect a majority of the
board of directors or other persons performing similar functions are directly or
indirectly owned by such Person.

 

 5 

 

 

“Suspension Notice” has the meaning assigned to such term in Section 6.2(b)
hereof.

 

“Suspension Period” has the meaning assigned to such term in Section 6.2(a)
hereof.

 

“Ten Percent Holder” means any Person that beneficially owns, at the relevant
time, at least 10% of the then outstanding Common Shares and is a party to a
registration rights agreement with Lionsgate.

 

“Underwritten Offering” means a registration in which securities of Lionsgate
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.

 

“Voting and Standstill Agreement” has the meaning assigned to the term “Voting
and Standstill Agreement” in the Investor Rights Agreement.

 

1.2           General Interpretive Principles. Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall be deemed to include the plural as well as the
singular and to cover all genders. The name assigned to this Agreement and the
Section captions used herein are for convenience of reference only and shall not
be construed to affect the meaning, construction or effect hereof. Unless
otherwise specified, the terms “hereof,” “herein,” “hereunder” and similar terms
refer to this Agreement as a whole (including the exhibits and schedules
hereto), and references herein to “Sections” refer to Sections of this
Agreement. The words “include,” “includes” and “including,” when used in this
Agreement, shall be deemed to be followed by the words “without limitation.”

 

ARTICLE II

 

EFFECTIVENESS

 

2.1           Effectiveness. This Agreement shall become effective upon the
completion of the Starz Merger. In the event the Starz Merger is not completed,
this Agreement shall have no force or effect.

 

ARTICLE III

 

DEMAND REGISTRATION

 

3.1           Demand Registration. Subject to the provisions contained in this
Section 3.1 and in Sections 6.2 and 6.3 hereof, any Holder or group of Holders
may, from time to time (each, a “Requesting Holder” and collectively, the
“Requesting Holders”), make a request in writing (a “Demand Request”) that
Lionsgate effect the registration under the Securities Act of any specified
number of shares of Registrable Securities held by the Requesting Holder(s) (a
“Demand Registration”); provided, however, that Lionsgate shall in no event be
required to effect:

 

(a)           more than two (2) Demand Registrations in the aggregate;

 

 6 

 

 

(b)          more than one (1) Demand Registration in any 12 month period or, in
the aggregate, more than one (1) Demand Registration (by the AT&T Group pursuant
to this Agreement) or demand registration by Discovery (pursuant to the
registration rights agreement, dated November 10, 2015, between Lionsgate and
Discovery) or demand registration by Liberty (pursuant to the registration
rights agreement, November 10, 2015, between Lionsgate and Liberty) in any six
month period; and

 

(c)          any Demand Registration if the Shelf Registration Statement is then
effective, and such Shelf Registration Statement may be utilized by the
Requesting Holders for the offering and sale of all of their Registrable
Securities without a requirement under the Commission’s rules and regulations
for a post-effective amendment thereto.

 

Subject to the provisions contained in this Section 3.1 and in Sections 6.2 and
6.3 hereof, upon receipt of a Demand Request, Lionsgate shall cause to be
included in a Registration Statement on an appropriate form under the Securities
Act, filed with the Commission as promptly as practicable but in any event not
later than 60 days after receiving a Demand Request, such Registrable Securities
as may be requested by such Requesting Holders in their Demand Request.
Lionsgate shall use its reasonable efforts to cause any such Registration
Statement to be declared effective under the Securities Act as promptly as
possible after such filing.

 

3.2           Effective Registration. A registration shall not count as a Demand
Registration under this Agreement (i) unless the related Registration Statement
has been declared effective under the Securities Act and has remained effective
until such time as (x) all of such Registrable Securities covered thereby have
been disposed of in accordance with the intended methods of disposition by the
Participating Holders (but in no event for a period of more than 180 days after
such Registration Statement becomes effective not including any Suspension
Periods) or (y) a majority of the Registrable Securities covered thereby held by
the Requesting Holders have been withdrawn or cancelled from such Demand
Registration (other than as contemplated by the first sentence of Section 3.5);
(ii) if, after a Registration Statement has become effective, an offering of
Registrable Securities pursuant to such Registration Statement is terminated by
any stop order, injunction, or other order of the Commission or other
governmental agency or court, unless and until (x) such stop order or injunction
is removed, rescinded or otherwise terminated, (y) any Requesting Holder
thereafter elects, in its sole discretion, to continue the offering and (z) the
related Registration Statement remains effective until the time periods
specified in subclauses (x) and (y) of clause (i) above; or (iii) if pursuant to
Section 3.4 hereof, the Requesting Holders are cut back to fewer than 75% of the
Registrable Securities requested to be registered in the aggregate and at the
time of the request there was not in effect the Shelf Registration Statement.

 

3.3           Underwritten Offerings. If any Requesting Holder in the case of an
offering pursuant to a Demand Registration so elects, such offering shall be in
the form of an Underwritten Offering; provided that such offering shall cover
such aggregate number of Registrable Securities that have an aggregate
anticipated offering price of at least $10,000,000 (based on the market price of
the Registrable Securities as of the date of the Demand Request).

 

 7 

 

 

3.4           Priority on Demand Registrations. With respect to any Demand
Registration (including any Underwritten Offering of Registrable Securities
pursuant to a Demand Registration), subject to Article IV, no securities to be
sold for the account of any Person (including Lionsgate) other than the
Requesting Holders shall be included in a Demand Registration; provided that
securities to be sold for the account of Lionsgate and any Ten Percent Holder
may be included in such Demand Registration if, and only if, the managing
underwriter advises the Requesting Holders and Lionsgate in writing (or, in the
case of a Demand Registration not being underwritten, the Requesting Holders
determine in good faith after considering the relevant facts and circumstances
at the relevant time) that the inclusion of such securities shall not adversely
affect the price or success of the offering by the Requesting Holders (an
“Adverse Effect”). Furthermore, in the event that the managing underwriter
advises the Requesting Holders in writing (or the Requesting Holders determine,
as applicable, in good faith after considering the relevant facts and
circumstances at the relevant time) that the amount of Registrable Securities
proposed to be included in such Demand Registration by the Requesting Holders is
sufficiently large (even after exclusion of all securities proposed to be sold
for the account of Lionsgate or any Ten Percent Holder pursuant to the
immediately preceding sentence) to cause an Adverse Effect, the number of
Registrable Securities to be included in such Demand Registration shall be
allocated among all such Requesting Holders pro rata for each Holder based on
the percentage derived by dividing (i) the number of Registrable Securities that
each such Holder requested to be included in such Demand Registration by (ii)
the aggregate number of Registrable Securities that all Requesting Holders
requested to be included in such Demand Registration; provided, however, that
if, as a result of such proration, any Requesting Holder shall not be entitled
to include in a registration all Registrable Securities of the class or series
that such Holder had requested to be included, such Holder may elect to withdraw
its request to include such Registrable Securities in such registration or may
reduce the number requested to be included; provided, however, that (a) such
request must be made in writing prior to the earlier of the execution of the
underwriting agreement, if any, or the execution of the custody agreement with
respect to such registration, if any, and (b) such withdrawal or reduction shall
be irrevocable.

 

3.5           Withdrawal and Cancellation of Registration. Any Participating
Holder may withdraw its Registrable Securities from a Demand Registration at any
time and any Requesting Holders shall have the right to cancel a proposed Demand
Registration of Registrable Securities pursuant to this Article III in
accordance with the first sentence of Section 4.3 hereof (i) when the request
for cancellation is based upon material adverse information relating to
Lionsgate that the AT&T Group was not aware of at the time of the Demand Request
(including, for the avoidance of doubt, material adverse information that is
materially different from the information that the AT&T Group was aware of at
the time of the Demand Request), (ii) if a Suspension Period occurs after a
Demand Request but before the Registrable Securities covered by such Demand
Request are sold, transferred, exchanged or disposed of in accordance with such
Demand Request, or (iii) if Lionsgate has breached its obligations hereunder
with respect to such Demand Registration and such breach has caused, or would
reasonably be expected to cause, an Adverse Effect. Upon such cancellation,
Lionsgate shall cease all efforts to secure registration with respect to
Registrable Securities of Participating Holders and such Demand Registration
shall not be counted as a Demand Registration under this Agreement for any
purpose; provided, however, that notwithstanding anything to the contrary in
this Agreement, Lionsgate shall be responsible for the expenses of the
Participating Holders incurred in connection with such

 

 8 

 

 

cancelled registration through the date that is four (4) Business Days after the
date on which any Participating Holders (X) had a right to cancel pursuant to
the foregoing clauses (i) or (ii), or (Y) became aware of their right to cancel
pursuant to the foregoing clause (iii), in each of clauses (X) and (Y) to the
extent such expenses are as described in clauses (i) through (x) of the first
sentence of Article IX hereof. Any expense reimbursement paid pursuant to clause
(Y) of the immediately preceding sentence shall be in addition to any other
remedy to which the Participating Holders may be entitled in law or in equity
(but, for the avoidance of doubt, the Participating Holders may not recover the
same expense twice).

 

3.6           Registration Statement Form. Registrations under this Article III
shall be on such appropriate registration form of the Commission then applicable
to Lionsgate (i) as shall be selected by Lionsgate and as shall be reasonably
acceptable to the Requesting Holders and (ii) as shall permit the disposition of
the Registrable Securities in accordance with the intended method or methods of
disposition specified in the applicable Holders’ requests for such registration.
Notwithstanding the foregoing, if, pursuant to a Demand Registration, (x)
Lionsgate proposes to effect registration by filing a registration statement on
Form S-3 (or any successor or similar short-form registration statement), (y)
such registration is in connection with an Underwritten Offering and (z) the
managing underwriter shall advise Lionsgate in writing that, in its or their
opinion, the use of another form of registration statement (or the inclusion,
rather than the incorporation by reference, of information in the Prospectus
related to a registration statement on Form S-3 (or other short-form
registration statement)) is of material importance to the success of such
proposed offering, then such registration shall be effected on such other form
(or such information shall be so included in such Prospectus).

 

ARTICLE IV

 

PIGGYBACK REGISTRATIONS

 

4.1           Holder Piggyback Registration. If Lionsgate proposes to file a
Registration Statement (including, for the avoidance of doubt, a shelf
registration statement or amendment or supplement thereto) with respect to an
offering of Common Shares, or securities convertible into or exchangeable for
Common Shares, for its own account or for the account of securityholders (other
than the Holders) of Lionsgate (except pursuant to registrations in connection
with any merger, acquisition or other business combination or registrations on
Form S-4 or any successor form, on Form S-8 or any successor form relating
solely to securities issued pursuant to any benefit plan, an offering of
securities solely to then existing securityholders of Lionsgate, a dividend
reinvestment plan or an exchange offer) on a form that would permit registration
of Registrable Securities for sale to the public under the Securities Act, then
Lionsgate shall give written notice of such proposed filing to the Holders not
less than 21 days before the anticipated filing date, describing in reasonable
detail the proposed registration (including the number and class or series of
securities proposed to be registered, the proposed date of filing of such
Registration Statement, any proposed means of distribution of such securities,
any proposed managing underwriter of such securities and a good faith estimate
by Lionsgate of the proposed maximum offering price of such securities as such
price is proposed to appear on the facing page of such Registration Statement),
and offering such Holders the opportunity to register such number of Registrable
Securities of the same class as those being registered by Lionsgate as each such
Holder may request in writing (each a “Piggyback

 

 9 

 

 

Registration”). Subject to Sections 6.2 and 6.3 hereof, upon the written request
of any Holder (a “Piggyback Request”), received by Lionsgate no later than ten
(10) Business Days after receipt by such Holder of the notice sent by Lionsgate,
to register, on the same terms and conditions as the same class of securities
otherwise being sold pursuant to such registration, any of such Holder’s
Registrable Securities of the same class as those being registered (which
request shall state the intended method of disposition thereof if the securities
otherwise being sold are being sold by more than one method of disposition),
Lionsgate shall use its reasonable efforts to cause such Registrable Securities
as to which registration shall have been so requested to be included in the
Registration Statement proposed to be filed by Lionsgate on the same terms and
conditions as the same class of securities otherwise being sold pursuant to such
registration; provided, however, that notwithstanding the foregoing, Lionsgate
may at any time, in its sole discretion, without the consent of any other
Holder, delay or abandon the proposed offering in which any Holder had requested
to participate pursuant to this Section 4.1 or cease the filing (or obtaining or
maintaining the effectiveness) of or withdraw the related Registration Statement
or other governmental approvals, registrations or qualifications. In such event,
Lionsgate shall so notify each Holder that had notified Lionsgate in accordance
with this Section 4.1 of its intention to participate in such offering and
Lionsgate shall incur no liability for its failure to complete any such
offering; provided, however, that in the event Lionsgate has initiated the
offering for its own account, Lionsgate shall pay all expenses incurred by a
Holder in connection with such delayed, abandoned or cancelled registration to
the extent such expenses are described in clauses (i) through (x) of the first
sentence of Article IX hereof.

 

4.2           Priority on Piggyback Registrations. If the managing underwriter
for a Piggyback Registration effected by means of an Underwritten Offering (or
in the case of a Piggyback Registration not being underwritten, Lionsgate, in
good faith) advises the Holders in writing that the inclusion of the Registrable
Securities and securities proposed to be included by Holders who have elected to
participate pursuant to Section 4.1 and any other Persons, including the
Existing Investors, who have elected to participate in such offering pursuant to
written agreements with Lionsgate (in each case, “Piggybacking Holders”) and
proposed to be included by Lionsgate, would cause an Adverse Effect, then
Lionsgate shall be obligated to include in such Registration Statement only that
number of Registrable Securities which, in the judgment of the managing
underwriter (or Lionsgate in good faith, as applicable), would not have an
Adverse Effect, in the priority listed below:

 

(a)           if the registration is undertaken for Lionsgate’s account:  (x)
first, the securities that Lionsgate desires to include, (y) second, the
securities of any Existing Investor proposed to be included by such Existing
Investor and (z) third, any other securities (or, in the case of a Holder, the
Registrable Securities) proposed to be included by the Piggybacking Holders
(other than the Existing Investors). Any reduction in the number of securities
to be included in a Registration Statement pursuant to the foregoing clause (y)
shall be effected by allocating the number of securities to be included (after
including securities contemplated by clause (x)) pro rata among all the Existing
Investors based for each such Existing Investor on the percentage derived by
dividing (i) the aggregate number of Common Shares that such Existing Investor
holds by (ii) the total number of Common Shares that all such Existing Investors
hold in the aggregate. Any reduction in the number of securities to be included
in a Registration Statement pursuant to the foregoing clause (z) shall be
effected by allocating the number of securities to be included (after including
securities contemplated by clauses (x) and (y)) pro rata

 

 10 

 

 

among all the Piggybacking Holders (other than the Existing Investors) based for
each such Piggybacking Holder on the percentage derived by dividing (i) the
aggregate number of Common Shares that such Piggybacking Holder holds by (ii)
the total number of Common Shares that all such Piggybacking Holders (other than
the Existing Investors) hold in the aggregate; and

 

(b)           if the registration is undertaken at the demand of a
securityholder of Lionsgate (other than the Holders), (x) first, the securities
that the demanding securityholder desires to include, (y) second, the securities
of any Existing Investor proposed to be included by such Existing Investor and
by Lionsgate and (z) third, any other securities (or in the case of Holders, the
Registrable Securities) proposed to be included by the Piggybacking Holders
(other than the Existing Investors). Any reduction in the number of securities
to be included in a Registration Statement pursuant to the foregoing clause (y)
shall be effected by allocating the number of securities to be included (after
including securities contemplated by clause (x)) pro rata among the Existing
Investors based for each such Existing Investor on the percentage derived by
dividing (i) the aggregate number of Common Shares that such Existing Investor
holds by (ii) the total number of Common Shares that all such Existing Investors
hold in the aggregate; provided, however, that Lionsgate shall be entitled to
participate on a pro rata basis up to the sum of the number of securities
allocated to the Existing Investors pursuant to this sentence, unless the
managing underwriter (or in the case of a Piggyback Registration not being
underwritten, Lionsgate, in good faith) determines that inclusion of additional
securities by Lionsgate above such amount would not cause an Adverse Effect. Any
reduction in the number of securities to be included in a Registration Statement
pursuant to the foregoing clause (z) shall be effected by allocating the number
of securities to be included (after including securities contemplated by clauses
(x) and (y)) pro rata among the Piggybacking Holders (other than the Existing
Investors) based for each such Piggybacking Holder on the percentage derived by
dividing (i) the aggregate number of Common Shares that such Piggybacking Holder
holds by (ii) the total number of Common Shares that all such Piggybacking
Holders (other than the Existing Investors) hold in the aggregate.

 

4.3           Withdrawals. Each Holder shall have the right to withdraw its
request for inclusion of all or any of its Registrable Securities in any
Registration Statement pursuant to this Article IV by giving written notice to
Lionsgate of its request to withdraw; provided, however, that (i) such request
must be made in writing prior to the execution of the underwriting agreement
with respect to such registration or, in the case of a non-underwritten
offering, the effective date of the Registration Statement or applicable
prospectus supplement pertaining to such offering and (ii) such withdrawal shall
be irrevocable. In the event that a Holder withdraws and (i) the request for
withdrawal is based upon material adverse information relating to Lionsgate that
the AT&T Group was not aware of at the time of the Holder’s Piggyback Request
(including, for the avoidance of doubt, material adverse information that is
materially different from the information that the AT&T Group was aware of at
the time of the Piggyback Request), (ii) if a Suspension Period occurs after
such Piggyback Request but before the Registrable Securities covered by such
Piggyback Request are sold, transferred, exchanged or disposed of in accordance
with such Piggyback Request, or (iii) if Lionsgate has breached its obligations
hereunder with respect to such Piggyback Registration and such breach has
caused, or would reasonably be expected to cause, an Adverse Effect, then
Lionsgate shall pay all expenses incurred by a Holder in connection with such
cancelled registration through the date that is four

 

 11 

 

 

(4) Business Days after the date on which any Participating Holders (X) had a
right to withdraw pursuant to the foregoing clauses (i) or (ii), or (Y) became
aware of their right to withdraw pursuant to the foregoing clause (iii), in each
of clauses (X) and (Y) to the extent such expenses are as described in clauses
(i) through (x) of the first sentence of Article IX hereof. Any expense
reimbursement paid pursuant to clause (Y) of the immediately preceding sentence
shall be in addition to any other remedy to which the Participating Holders may
be entitled in law or in equity (but, for the avoidance of doubt, the
Participating Holders may not recover the same expense twice).

 

4.4           Underwritten Offerings. In connection with the exercise of any
registration rights granted to Holders pursuant to this Article IV, if the
registration is to be effected by means of an Underwritten Offering, Lionsgate
may condition participation in such registration by any such Holder upon
inclusion of the Registrable Securities being so registered in such underwriting
and such Holder’s entering into an underwriting agreement pursuant to
Section 7.2(d) hereof.

 

ARTICLE V

 

SHELF REGISTRATION

 

5.1           Shelf Registration Filing.

 

(a)           Subject to Section 5.1(b) and Sections 6.2 and 6.3 hereof, within
sixty (60) days following a written request by a Holder (a “Shelf Request”),
Lionsgate shall file with the Commission, and use its reasonable efforts to have
declared effective as soon as practicable, a Registration Statement (the “Shelf
Registration Statement”) relating to the offer and sale of all of the
Registrable Securities held by the Holders to the public from time to time, on a
delayed or continuous basis. Subject to Section 5.3(c) hereof, any Shelf
Registration Statement may be a universal shelf registration statement that
relates to the offer and sale of Lionsgate securities other than Registrable
Securities. Any registration effected pursuant this Section 5.1(a) shall not be
deemed to constitute a Demand Registration. The Shelf Registration Statement
shall specify the intended method of distribution of the subject Registrable
Securities substantially in the form of Exhibit A attached hereto. Lionsgate
shall file the Shelf Registration Statement on Form S-3 or, if Lionsgate or the
offering of the Registrable Securities does not satisfy the requirements for use
of such form, such other form as may be appropriate; provided, however, that if
the Shelf Registration Statement is not filed on Form S-3, Lionsgate shall,
promptly upon meeting the requirements for use of such form, file an appropriate
amendment to the Shelf Registration Statement to convert it to Form S-3.

 

(b)           Any subsequent Shelf Requests after the initial Shelf Request
pursuant to Section 5.1(a) may only be made if such subsequent Shelf Request
covers all of the Registrable Securities then issued to the Holders pursuant to
the Securities Issuance Agreement.

 

5.2           Required Period and Shelf Registration Procedures. Subject to
Section 5.1 and to any Suspension Period(s) referred to below, Lionsgate shall
(i) cause the Shelf Registration Statement to include a resale Prospectus
intended to permit each Holder to sell, at such Holder’s election, all or part
of the applicable class or series of Registrable Securities held

 

 12 

 

 

by such Holder without restriction under the Securities Act, (ii) use its
reasonable efforts to prepare and file with the Commission such supplements,
amendments and post-effective amendments to such Shelf Registration Statement as
may be necessary to keep such Shelf Registration Statement continuously
effective for so long as the securities registered thereunder constitute
Registrable Securities, and (iii) use its reasonable efforts to cause the resale
Prospectus to be supplemented by any Prospectus supplement required in order for
such Holders to sell their Registrable Securities without restriction under the
Securities Act.

 

5.3           Underwritten Shelf Offerings.

 

(a)           Subject to Section 5.3(b), if the Holders who are included in any
offering pursuant to a Shelf Registration Statement so elect, and such Holders
have requested to include all Registrable Securities owned by them in such
offering, then the Holders may elect to conduct such offering in the form of an
Underwritten Offering and the terms of this Article V shall otherwise apply with
respect to such Underwritten Offering on such Shelf Registration Statement. With
respect to any such qualifying Underwritten Offering, Lionsgate shall select an
investment banking firm of national standing to be the managing underwriter for
the offering, which firm shall be reasonably acceptable to the Participating
Holders.

 

(b)           Notwithstanding Sections 5.1 and 5.3(a), subject to Lionsgate’s
compliance with its obligations under Article IV hereof, Lionsgate shall not be
obligated to take any action (including, for the avoidance of doubt, filing a
Shelf Registration Statement or amendment thereto) to effect an Underwritten
Offering on a Shelf Registration Statement and no Holder shall sell, or offer to
sell, any Registrable Securities in any Underwritten Offering requested pursuant
to Section 5.3(a) if, within the 30-day period prior to any election by a Holder
pursuant to Section 5.3(a), Lionsgate has issued a notice to the Holders
pursuant to Section 4.1 hereof of a proposed registered Underwritten Offering of
Common Shares for its own account, continuing while Lionsgate continues in good
faith to pursue such registered Underwritten Offering and ending upon the
earliest to occur of: (A) in the case of a Registration Statement on Form S-3
(or any successor or similar short-form registration statement), forty-five (45)
days and in the case of a Registration Statement on Form S-1 (or any successor
or similar long-form registration statement), sixty (60) days, in each case
following Lionsgate’s issuance of the notice to the Holders pursuant to
Section 4.1 hereof, unless, on or prior to such date, Lionsgate shall have
executed an underwriting agreement with the managing underwriter with respect to
such proposed Underwritten Offering; provided that such forty-five (45) or sixty
(60) day period (as applicable) shall be extended for up to forty-five (45)
additional days if the underwriting agreement has not been executed because
there has been a failure to resolve all requirements of the Commission in
connection with declaring such Registration Statement or applicable prospectus
supplement effective during such additional 45-day period; (B) the abandonment,
cessation or withdrawal of such Underwritten Offering; (C) 90 days following the
effective date of the prospectus supplement pertaining to such Underwritten
Offering; or (D) the date that all of the Common Shares covered thereby have
been disposed of in accordance with the intended methods of disposition. If
Lionsgate issues a notice of a proposed Underwritten Offering of Common Shares
for its own account pursuant to Section 4.1 hereof and subsequently abandons,
ceases or withdraws such Underwritten Offering, any notice thereafter issued by
Lionsgate of a subsequent proposed Underwritten Offering of Common Shares for
its own account pursuant to Section 4.1 hereof shall not pre-empt Lionsgate’s
obligations pursuant to Section 5.1 or 5.3(a) or

 

 13 

 

 

restrict the Holders’ rights to sell, or offer to sell, any Registrable
Securities in any Underwritten Offering requested pursuant to Section 5.1 or
5.3(a) during the 30-day period commencing on the day immediately following the
date that the AT&T Group receives notice from Lionsgate of such abandonment,
cessation or withdrawal of such Underwritten Offering.

 

(c)           With respect to any Underwritten Offering of Registrable
Securities on a Shelf Registration Statement initiated by the Holders pursuant
to Section 5.3(a) hereof, no securities to be sold for the account of any Person
(including Lionsgate) other than the Holders shall be included in such
Underwritten Offering; provided that securities to be sold for the account of
Lionsgate and any Ten Percent Holder may be included in such Shelf Registration
Statement if, and only if, the managing underwriter advises the Holders and
Lionsgate in writing that the inclusion of such securities would not have an
Adverse Effect on such Underwritten Offering.

 

ARTICLE VI

 

STANDSTILL AND SUSPENSION PERIODS

 

6.1           Lionsgate Standstill Period. Subject to Sections 3.4 and 5.3(c),
in the event of (i) any Demand Registration pursuant to Section 3.1 hereof in
which the Requesting Holders are registering more than 1,000,000 Registrable
Securities (as adjusted for any stock splits, stock dividends, combinations,
reorganizations or similar events) in the aggregate, (ii) any Underwritten
Offering pursuant to Section 3.3 hereof or (iii) any Underwritten Offering on a
Shelf Registration Statement pursuant to Section 5.3(a) hereof, Lionsgate agrees
not to, without the prior written consent of the Holders, (x) offer, sell,
contract to sell, pledge, grant any option to purchase, make any short sale or
otherwise transfer or dispose of, directly or indirectly, or file with the
Securities and Exchange Commission a registration statement under the Securities
Act of 1933, as amended, relating to, any securities of Lionsgate that are
substantially similar to such Registrable Securities, including but not limited
to any options or warrants to purchase Common Shares or any securities that are
convertible into or exchangeable for, or that represent the right to receive,
Common Shares or any such substantially similar securities, or publicly disclose
the intention to make any offer, sale, pledge, disposition or filing or (y)
enter into any swap or other agreement that transfers, in whole or in part, any
of the economic consequences of ownership of the Common Shares or any such other
securities, whether any such transaction described in clause (x) or (y) above is
to be settled by delivery of Common Shares or such other securities, in cash or
otherwise (in each case, other than (A) any securities issued upon the exercise
of any option or warrant or the conversion, exchange or redemption of any
security outstanding as of the beginning of the applicable standstill period,
(B) any options, restricted stock units or other equity awards granted to
employees, officers or directors pursuant to any of Lionsgate’s employee or
director stock option, incentive or benefit plans existing as of the beginning
of the applicable standstill period or assumed by Lionsgate in connection with
any merger, acquisition or other business combination, (C) any securities issued
pursuant to Lionsgate’s employee stock purchase plan or pursuant to equity
awards of any kind under any of Lionsgate’s employee or director stock option,
incentive or benefit plans existing as of the beginning of the applicable
standstill period or assumed by Lionsgate in connection with any merger,
acquisition or other business combination, (D) the filing of any registration
statement on Form S-8 or other appropriate form as required by the Act, and any
amendments to such forms, in respect of any

 

 14 

 

 

securities or any other of Lionsgate’s equity based securities issuable pursuant
to any employee benefit plan of Lionsgate existing as of the beginning of the
applicable standstill period or assumed by Lionsgate in connection with any
merger, acquisition or other business combination, (E) any Common Shares
issuable in lieu of the payment of cash dividends pursuant to Lionsgate’s
quarterly cash dividend policy, (F) any Common Shares or any other of
Lionsgate’s equity securities, in an amount up to an aggregate of 10.0% of
Lionsgate’s fully-diluted shares outstanding as the beginning of the applicable
standstill period, issuable in connection with any transaction, including,
without limitation, a merger, acquisition or other business combination, an
asset sale or a carve-out, and the filing of any registration statement in
connection therewith, (G) any Common Shares or any other of Lionsgate’s equity
securities issuable in connection with any rescission of purchases of Common
Shares under Lionsgate’s 401(k) Plan and (H) any transaction or series of
related transactions involving up to $150,000,000 of Lionsgate’s equity or debt
securities), (x) in the case of any Demand Registration pursuant to Section 3.1
in which the Requesting Holders are registering more than 1,000,000 Registrable
Securities (as adjusted for any stock splits, stock dividends, combinations,
reorganizations or similar events) in the aggregate or any Underwritten Offering
pursuant to Section 3.4, during the ninety (90) day period (not including any
Suspension Periods) commencing on the effective date of the Registration
Statement relating to such Registrable Securities or, if earlier, the date that
all of such Registrable Securities covered thereby have been disposed of in
accordance with the intended methods of disposition by the Participating Holders
or the abandonment, cessation or withdrawal of such offering by all the
Requesting Holders, and (y) in the case of an Underwritten Offering on a Shelf
Registration Statement pursuant to Section 5.3(a) hereof, during the ninety (90)
day period (not including any Suspension Periods) commencing on the effective
date of the prospectus supplement pertaining to such Underwritten Offering or,
if earlier, the date that all of such Registrable Securities covered thereby
have been disposed of in accordance with the intended methods of disposition by
the Participating Holders or the abandonment, cessation or withdrawal of such
Underwritten Offering by all the Requesting Holders.

 

6.2           Suspension Period.

 

(a)           Lionsgate shall not be required to use reasonable efforts to cause
a Registration Statement to be filed pursuant to this Agreement or to be
declared effective, or to keep current any Registration Statement or file any
prospectus supplement or amendment (other than as required by the periodic
report and proxy statement disclosure requirements of the Securities Exchange
Act of 1934, including Sections 13 or 15(d) thereof and Forms 10-K, 10-Q, 8-K or
14A thereunder), or permit Holders to sell or transfer securities thereunder, if
Lionsgate possesses material non-public information and determines in good faith
that it need not otherwise make such disclosure or filing; provided that at all
times Lionsgate continues in good faith to make public disclosures so as to
continue and comply with its past practice with respect to the non-disclosure of
material non-public information. In furtherance of and pursuant to the last
proviso of the preceding sentence and following public disclosure by Lionsgate,
at such time as Lionsgate no longer possesses material non-public information
regarding Lionsgate, the Suspension Period (as defined below) shall immediately
terminate. Any period during which the Holders are prohibited from effecting
sales or Lionsgate exercises its rights in each case pursuant to this
Section 6.2(a) shall constitute a “Suspension Period.”

 

 15 

 

 

(b)           Each Holder agrees that, upon receipt of a written notice from
Lionsgate of a Suspension Period (a “Suspension Notice”), such Holder shall
forthwith discontinue any disposition of Registrable Securities pursuant to any
Registration Statement until such Holder’s receipt of a notice from Lionsgate to
the effect that such Suspension Period has terminated. On the last day of any
thirty (30) day period following delivery of the Suspension Notice during which
the Suspension Period remains in effect, Lionsgate shall deliver a written
notice to the AT&T Representative that the Suspension Period remains in effect
(a “Bring-Down Suspension Notice”). Any Suspension Notice or Bring-Down
Suspension Notice shall (i) be signed by the Chief Executive Officer, Chief
Financial Officer, General Counsel, President or any Vice President of Lionsgate
and (ii) provide that, as of the date of such Suspension Notice or Bring-Down
Suspension Notice, as the case may be, Lionsgate (a) possesses material
non-public information, (b) has determined in good faith that it need not
publicly disclose such material non-public information and (c) has continued in
good faith to make public disclosures so as to continue and comply with its past
practice with respect to the non-disclosure of material non-public information.
If so directed by Lionsgate, such Holder shall deliver to Lionsgate (at
Lionsgate’s expense) all copies, other than permanent file copies, then in such
Holder’s possession, of the most recent Prospectus covering such Registrable
Securities at the time of receipt of such Suspension Notice. Lionsgate covenants
and agrees that it shall not deliver a Suspension Notice with respect to a
Suspension Period unless all Lionsgate employees, officers and directors who are
subject to Lionsgate’s Insider Trading Compliance Policy, and who are prohibited
by the terms thereof from effecting any public sales of securities of Lionsgate
beneficially owned by them, are so prohibited for the duration of such
Suspension Period. In the event of a Suspension Notice, Lionsgate shall,
promptly after such time as it no longer possesses material non-public
information that it has determined in good faith need not otherwise be
disclosed, provide notice to all Holders that the Suspension Period has ended,
and take any and all actions necessary or desirable to give effect to any
Holders’ rights under this Agreement that may have been affected by such notice,
including the Holders’ Demand Registration rights and rights with respect to the
Shelf Registration Statement.

 

(c)           During any time that the AT&T Group possesses material, non-public
information with respect to Lionsgate, no Holder may effect any sales under any
Registration Statement of Lionsgate; provided, however, that the AT&T Group
shall not be in breach of this Section 6.2(c) if Lionsgate (x) was aware of the
material non-public information in the AT&T Group’s possession at the time of
the Holder’s sale (including, for the avoidance of doubt, non-public information
in the AT&T Group’s possession at the time of the Holder’s sale that is
reasonably required in order to determine the materiality of such non-public
information) and (y) did not issue a Suspension Notice with respect thereto
prior to such sale.

 

6.3           Holder Standstill Period. Each Holder of Registrable Securities
(whether or not such Registrable Securities are covered by the Shelf
Registration Statement or by a Registration Statement filed pursuant to
Section 3.1 or 4.1 hereof) agrees to enter into a customary lock-up agreement
with the managing underwriter for any Underwritten Offering of Lionsgate’s
securities for its own account with respect to the same class or series of
securities being registered pursuant to such Registration Statement, containing
terms reasonably acceptable to such managing underwriter (with an exception for
transfers pursuant to hedging transactions entered into prior to the time that
AT&T had notice of such Underwritten Offering), covering the period commencing
15 days prior to the effective date of the Registration Statement or, if

 

 16 

 

 

applicable, the prospectus supplement, pertaining to such Underwritten Offering
relating to such securities of Lionsgate and ending on the 90th day after such
effective date (or such shorter period as shall have been agreed to by
Lionsgate’s executive officers and directors in their respective lock-up
agreements); provided, however, that the obligations of each Holder under this
Section 6.3 shall apply only: (i) if such Holder shall be afforded the right
(whether or not exercised by the Holder) to include Registrable Securities in
such Underwritten Offering in accordance with and subject to the provisions of
Article IV hereof; and (ii) if the aggregate restriction periods in such
Holder’s lock-up agreements entered into pursuant to this Section 6.3 shall not
exceed an aggregate of 180 days during any 365-day period.

 

ARTICLE VII

 

REGISTRATION PROCEDURES

 

7.1           Lionsgate Obligations. Whenever Lionsgate is required pursuant to
this Agreement to register Registrable Securities, it shall (it being understood
and agreed that except as otherwise expressly set forth in this Article VII, if
any other provision of this Agreement is more favorable to the Holders than the
provisions of this Article VII, such other provision shall apply):

 

(a)           provide the Participating Holders and their respective counsel
with a reasonable opportunity to review, and comment on, any Registration
Statement to be prepared and filed pursuant to this Agreement prior to the
filing thereof with the Commission, and make all changes thereto as any
Participating Holder may reasonably request in writing to the extent such
changes are required, in the reasonable judgment of Lionsgate’s counsel, by the
Securities Act and, except in the case of a registration under Article IV, not
file any Registration Statement or Prospectus or amendments or supplements
thereto, which registers Registrable Securities held by Holders, to which the
Holders of a majority of the class or series of Registrable Securities covered
by the same or the underwriter or underwriters, if any, shall reasonably object;

 

(b)           cause any such Registration Statement and the related Prospectus
and any amendment or supplement thereto, as of the effective date of such
Registration Statement, amendment or supplement, (i) to comply in all material
respects with the applicable requirements of the Securities Act and the rules
and regulations of the Commission promulgated thereunder and (ii) not to contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading (except
that this clause (ii) shall not apply to statements made or statements omitted
by Lionsgate in reliance upon and in conformity with written information
furnished to Lionsgate by any Holder solely with respect to such Holder and
specifically for inclusion in the Registration Statement or any amendment or
supplement thereto), or, if for any other reason it shall be necessary to amend
or supplement such Registration Statement or Prospectus in order to comply with
the Securities Act and, in either case as promptly as reasonably practicable
thereafter, prepare and file with the Commission an amendment or supplement to
such Registration Statement or Prospectus which will correct such statement or
omission or effect such compliance;

 

 17 

 

 

(c)           furnish, at its expense, to the Participating Holders such number
of conformed copies of such Registration Statement and of each such amendment
thereto (in each case including all exhibits thereto, except that Lionsgate
shall not be obligated to furnish to any such Participating Holder more than two
(2) copies of such exhibits), such number of copies of the Prospectus included
in such Registration Statement (including each preliminary Prospectus and each
supplement thereto), and such number of the documents, if any, incorporated by
reference in such Registration Statement or Prospectus, as the Participating
Holders reasonably may request; provided that Lionsgate shall have no obligation
to provide any document pursuant to this clause that is available on the
Commission’s EDGAR or IDEA system;

 

(d)           use its reasonable efforts to register or qualify the Registrable
Securities covered by such Registration Statement under such securities or “blue
sky” laws of the states of the United States as the Participating Holders
reasonably shall request, to keep such registration or qualification in effect
for so long as such Registration Statement remains in effect, and to do any and
all other acts and things that may be necessary or advisable to enable the
Participating Holders to consummate the disposition in such jurisdictions of the
Registrable Securities covered by such Registration Statement, except that
Lionsgate shall not, for any such purpose, be required to qualify generally to
do business as a foreign corporation in any jurisdiction in which it is not
obligated to be so qualified, or to subject itself to material taxation in any
such jurisdiction, or to consent to general service of process in any such
jurisdiction; and use its reasonable efforts to obtain all other approvals,
consents, exemptions or authorizations from such securities regulatory
authorities or governmental agencies as may be necessary to enable such
Participating Holders to consummate the disposition of such Registrable
Securities;

 

(e)           promptly notify the Participating Holders, at any time when a
Prospectus or Prospectus supplement relating thereto is required to be delivered
under the Securities Act, upon discovery that, or upon the occurrence of any
event as a result of which, the Prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, which untrue statement or omission requires amendment
of the Registration Statement or supplementing of the Prospectus, and, as
promptly as practicable (subject to Section 6.2 hereof), prepare and furnish, at
its expense, to the Participating Holders a reasonable number of copies of a
supplement to such Prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such Prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that with respect to Registrable Securities
registered pursuant to such Registration Statement, each Holder agrees that it
shall not enter into any transaction for the sale of any Registrable Securities
pursuant to such Registration Statement during the time after the furnishing of
Lionsgate’s notice that Lionsgate is preparing a supplement to or an amendment
of such Prospectus or Registration Statement and until the filing and
effectiveness thereof;

 

(f)           use its reasonable efforts to comply with all applicable rules and
regulations of the Commission, and make available to holders of its securities,
as soon as practicable, an earnings statement covering the period of at least 12
months, but not more than 18

 

 18 

 

 

months, beginning with the first month of the first fiscal quarter after the
effective date of such Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;

 

(g)           provide, and cause to be maintained, a transfer agent and
registrar for the Registrable Securities covered by such Registration Statement
(which transfer agent and registrar shall, at Lionsgate’s option, be Lionsgate’s
existing transfer agent and registrar) from and after a date not later than the
effective date of such Registration Statement;

 

(h)           notify the Participating Holders and the managing underwriter, if
any, promptly, and (if requested by any such Person) confirm such notice in
writing, (i) when a Registration Statement, Prospectus, Prospectus supplement or
post-effective amendment related to such Registration Statement has been filed,
and, with respect to such Registration Statement or any post-effective amendment
thereto, when the same has become effective, (ii) of any request by the
Commission or any other federal or state governmental authority for amendments
or supplements to such Registration Statement or related Prospectus, (iii) of
the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of such Registration
Statement or the initiation of any proceedings for that purpose and (iv) of the
receipt by Lionsgate of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;

 

(i)           use its reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of such Registration Statement, or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction, as soon as practicable;

 

(j)           in the event of an Underwritten Offering of Registrable Securities
pursuant to Section 3.3 or 5.3 hereof, enter into customary agreements
(including underwriting agreements in customary form, which may include, in the
case of an Underwritten Offering on a firm commitment basis, “lock-up”
obligations substantially similar to Section 6.1 hereof) and take such other
actions (including using its reasonable efforts to make such road show
presentations and otherwise engaging in such reasonable marketing support in
connection with any such Underwritten Offering, including the obligation to make
its executive officers available for such purpose if so requested by the
managing underwriter for such offering) as are reasonably requested by the
managing underwriter in order to expedite or facilitate the sale of such
Registrable Securities;

 

(k)           make available for inspection by each Participating Holder, any
underwriter participating in any disposition pursuant to such registration, and
any attorney, accountant or other agent retained by such Participating Holder or
any such underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of Lionsgate and any of
its subsidiaries (collectively, the “Records”) as shall be reasonably necessary
to enable them to exercise their due diligence responsibility, and cause the
officers, directors and employees of Lionsgate to supply all information
reasonably requested by any such Inspector in connection with such registration,
provided, however, that (i) in connection with any such inspection, any such
Inspectors shall cooperate to the extent reasonably practicable

 

 19 

 

 

to minimize any disruption to the operation by Lionsgate of its business and
shall comply with all Lionsgate site safety rules, (ii) Records and information
obtained hereunder shall be used by such Inspectors only to exercise their due
diligence responsibility and (iii) Records or information furnished or made
available hereunder shall be kept confidential and shall not be disclosed by
such Participating Holder, underwriter or Inspectors unless (A) the disclosing
party advises the other party that the disclosure of such Records or information
is necessary to avoid or correct a misstatement or omission in a Registration
Statement or is otherwise required by law, (B) the release of such Records or
information is ordered pursuant to a subpoena or other order from a court or
governmental authority of competent jurisdiction (provided, however, that such
Person shall use its reasonable efforts to provide Lionsgate with prior written
notice of such requirement to afford Lionsgate with an opportunity to seek a
protective order or other appropriate remedy in response) or (C) such Records or
information otherwise become generally available to the public other than
through disclosure by such Participating Holder, underwriter or Inspector in
breach hereof or by any Person in breach of any other confidentiality
arrangement;

 

(l)            in connection with any registration of an Underwritten Offering
of Registrable Securities hereunder, use all reasonable efforts to furnish to
each Participating Holder and to the managing underwriter, if any, a signed
counterpart, addressed to such Participating Holder and the managing
underwriter, if any, of (i) an opinion or opinions of counsel to Lionsgate and
(ii) a comfort letter or comfort letters from Lionsgate’s independent public
accountants pursuant to Statement on Auditing Standards No. 72 (or any successor
thereto), each in customary form and covering such matters of the type
customarily covered by opinions or comfort letters, as the case may be, as each
such Participating Holder and the managing underwriter, if any, reasonably
requests;

 

(m)          in connection with any registration of an Underwritten Offering of
Registrable Securities hereunder, provide officers’ certificates and other
customary closing documents;

 

(n)           reasonably cooperate with each seller of Registrable Securities
and any underwriter in the disposition of such Registrable Securities and with
underwriters’ counsel, if any, in connection with any filings required to be
made with the Financial Industry Regulatory Authority (“FINRA”);

 

(o)           use its reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange on which securities of the
same class or series issued by Lionsgate are then listed;

 

(p)           cooperate with the Participating Holders and the managing
underwriter, underwriters or agent, if any, to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold and
not bearing any restrictive legends; and

 

(q)           use its reasonable efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Securities.

 

 20 

 

 

7.2           Holder Obligations. Each Holder agrees:

 

(a)           that it shall furnish to Lionsgate such information regarding such
Holder and the plan and method of distribution of Registrable Securities
intended by such Holder (i) as Lionsgate may, from time to time, reasonably
request in writing and (ii) as shall be required by law or by the Commission in
connection therewith;

 

(b)           that information obtained by it or by its Inspectors shall be
deemed confidential and shall not be used by it as the basis for any market
transactions in the securities of Lionsgate or its Affiliates unless and until
such information is made generally available to the public;

 

(c)           to use its reasonable efforts, prior to making any disclosure
allowed by Section 7.1(k)(iii)(A) or (B) hereof, to inform Lionsgate that such
disclosure is necessary to avoid or correct a misstatement or omission in the
Registration Statement or ordered pursuant to a subpoena or other order from a
court or governmental authority of competent jurisdiction or otherwise required
by law;

 

(d)           in the case of an Underwritten Offering of Registrable Securities
pursuant to this Agreement, if requested by the managing underwriter, to enter
into an underwriting agreement with the underwriters for such offering
containing such representations and warranties by each Holder and such other
terms and provisions as are customarily contained in such underwriting
agreements, including customary indemnity and contribution provisions and
“lock-up” obligations substantially similar to Section 6.3 hereof; and

 

(e)           to notify Lionsgate as soon as practicable if it becomes aware of
the occurrence of any event, development or fact as a result of which a
Registration Statement or any Prospectus or supplement, as then in effect,
contains an untrue statement of a material fact with respect to such Holder or
omits to state any material fact with respect to such Holder required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that the Holder shall not be required to notify Liongate, or may limit such
notification, as the case may be, solely to the extent necessary, as determined
in good faith by such Holder on the advice of counsel, in order not to be in
violation of or default under any applicable law, regulation, rule, stock
exchange requirement, self-regulatory body, supervisory authority, legal process
or fiduciary duty.

 

7.3           Hedging Transactions. The parties agree that the provisions of
this agreement relating to the registration, offer and sale of Registrable
Securities apply also to any transaction which transfers some or all of the
economic risk of ownership of Registrable Securities, including any forward
contract, equity swap, put or call, put or call equivalent position, collar,
margin loan, sale of exchangeable security or similar transaction (including the
registration, offer and sale under the Securities Act of Registrable Securities
pledged to the counterparty to such transaction or of securities of the same
class as the underlying Registrable Securities by the counterparty to such
transaction in connection therewith), and that the counterparty to such
transaction shall be selected in the sole discretion of the Holders.

 

 21 

 

 

ARTICLE VIII

 

INDEMNIFICATION

 

8.1           Indemnification by Lionsgate. In the event of any registration of
any Registrable Securities under the Securities Act pursuant to this Agreement,
Lionsgate shall indemnify and hold harmless to the full extent permitted by law
(i) each Holder, such Holder’s Affiliates and their respective officers,
directors, managers, partners, stockholders, employees, advisors, agents and
other representatives of the foregoing, and each of their respective successors
and assigns, and each Person who controls any of the foregoing within the
meaning of the Securities Act and the Exchange Act, and (ii) any selling agent
selected by the Holders or their Affiliates with respect to such Registrable
Securities (each such Person being sometimes referred to as an “Indemnified
Person”), against any and all losses, claims, damages, liabilities (or actions
or proceedings in respect thereof, whether or not such Indemnified Person is a
party thereto) and expenses (including reasonable costs of investigations and
legal expenses), joint or several (each a “Loss” and collectively “Losses”), to
which such Indemnified Person may become subject, to the extent that such Losses
(or related actions or proceedings) arise out of or are based upon (A) any
untrue statement or alleged untrue statement of any material fact contained in
any Registration Statement in which such Registrable Securities were included
for registration under the Securities Act, including any preliminary or summary
Prospectus or any final Prospectus included in such Registration Statement (or
any amendment or supplement to such Registration Statement or Prospectus) or any
document incorporated by reference therein, or (B) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of the Prospectus and any
preliminary Prospectus in light of the circumstances under which they were made)
not misleading; and Lionsgate agrees to reimburse such Indemnified Person for
any legal or other expenses reasonably incurred by it in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that Lionsgate shall have no obligation to provide
any indemnification or reimbursement hereunder (i) to the extent that any such
Losses (or actions or proceedings in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in such Registration Statement, preliminary Prospectus, final
Prospectus, amendment or supplement, in reliance upon and in conformity with
written information furnished to Lionsgate by the Holder, or on the Holder’s
behalf, specifically for inclusion, respectively, in such Registration
Statement, preliminary Prospectus, final Prospectus, amendment or supplement, or
(ii) in the case of a sale directly by a Holder of Registrable Securities
(including a sale of such Registrable Securities through any underwriter
retained by such Holder engaging in a distribution solely on behalf of Holders),
to the extent that such untrue statement or alleged untrue statement or omission
or alleged omission was contained in a preliminary Prospectus and corrected in a
final, amended or supplemented Prospectus provided to such Holder prior to the
confirmation of the sale of the Registrable Securities to the Person asserting
any such Loss, and such Holder failed to deliver a copy of the final, amended or
supplemented Prospectus at or prior to such confirmation of sale in any case in
which such delivery is required by the Securities Act, or (iii) in the case of a
sale directly by a Holder of Registrable Securities (including a sale of such
Registrable Securities through any underwriter retained by such Holder engaging
in a distribution solely on behalf of Holders), to the extent that such untrue
statement or alleged untrue statement or omission or

 

 22 

 

 

alleged omission was contained in a final Prospectus but was corrected in an
amended or supplemented final Prospectus provided to such Holder prior to the
confirmation of the sale of the Registrable Securities to the Person asserting
any such Loss, and such Holder failed to deliver a copy of the amended or
supplemented final Prospectus at or prior to such confirmation of sale in any
case in which such delivery is required by the Securities Act. The indemnity
provided in this Section 8.1 shall remain in full force and effect regardless of
any investigation made by or on behalf of such Holder or any Indemnified Person
and shall survive the transfer or disposal of the Registrable Securities by the
Holder or any such other Persons. Lionsgate will also indemnify, if applicable
and if requested, underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in any distribution pursuant
hereto, their officers and directors and each Person who controls such Persons
(within the meaning of the Securities Act and the Exchange Act) to the same
extent as provided above with respect to the indemnification of the Indemnified
Persons. This indemnity shall be in addition to any liability Lionsgate may
otherwise have.

 

8.2           Indemnification by the Holders. In the event of any registration
of any Registrable Securities under the Securities Act pursuant to this
Agreement, each Holder shall, severally and not jointly, indemnify and hold
harmless (in the same manner and to the same extent as set forth in Section 8.1
hereof) Lionsgate, each director and officer of Lionsgate and each other Person,
if any, who controls Lionsgate within the meaning of the Securities Act and the
Exchange Act (each such Person being sometimes referred to as a “Company
Indemnified Person”), against Losses to which Lionsgate or any such Persons may
become subject under the Securities Act or otherwise, to the extent that such
Losses (or related actions or proceedings) arise out of or are based upon (A)
any untrue statement or alleged untrue statement of any material fact contained
in any Registration Statement in which Registrable Securities were included for
registration under the Securities Act, or any preliminary Prospectus or any
final Prospectus included in such Registration Statement (or any amendment or
supplement to such Registration Statement or Prospectus), or (B) any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, (in the case of the Prospectus and
any preliminary Prospectus in light of the circumstances under which they were
made) not misleading, in each case, only to the extent that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in such Registration Statement, preliminary Prospectus, final Prospectus,
amendment or supplement in reliance upon and in conformity with written
information furnished to Lionsgate by such Holder, or on such Holder’s behalf,
specifically for inclusion, respectively, in such Registration Statement,
preliminary Prospectus, final Prospectus, amendment or supplement; and each
Holder agrees to reimburse such Company Indemnified Person for any legal or
other expenses reasonably incurred by it in connection with investigating or
defending any such action or claim as such expenses are incurred; provided,
however, that a Holder’s aggregate liability under this Agreement shall be
limited to an amount equal to the net proceeds (after deducting the
underwriter’s discount and expenses) received by such Holder from the sale of
such Holder’s Registrable Securities pursuant to such registration.

 

8.3           Notice of Claims, Etc. Promptly after receipt by any Person
entitled to indemnity under Section 8.1 or 8.2 hereof (an “Indemnitee”) of
notice of the commencement of any action or proceeding (an “Action”) involving a
claim referred to in such Sections, such Indemnitee shall, if indemnification is
sought against an indemnifying party, give written notice

 

 23 

 

 

to such indemnifying party of the commencement of such Action; provided,
however, that the failure of any Indemnitee to give said notice shall not
relieve the indemnifying party of its obligations under Section 8.1 or 8.2
hereof, except to the extent that the indemnifying party is actually prejudiced
by such failure. In case an Action is brought against any Indemnitee, and such
Indemnitee notifies the indemnifying party of the commencement thereof, each
indemnifying party shall be entitled to participate therein and, to the extent
it elects to do so by written notice delivered to the Indemnitee promptly after
receiving the aforesaid notice, to assume the defense thereof with counsel
selected by such Indemnitee and reasonably satisfactory to such indemnifying
party. Notwithstanding the foregoing, the Indemnitee shall have the right to
employ its own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of such Indemnitee, unless (i) the employment of
such counsel shall have been authorized in writing by the indemnifying party,
(ii) the indemnifying party shall not have employed counsel to take charge of
the defense of such Action, reasonably promptly after notice of the commencement
thereof or (iii) such Indemnitee reasonably shall have concluded that there may
be defenses available to it which are different from or additional to those
available to the indemnifying party which, if the indemnifying party and the
Indemnitee were to be represented by the same counsel, could result in a
conflict of interest for such counsel or materially prejudice the prosecution of
the defenses available to such Indemnitee. If any of the events specified in
clauses (i), (ii) or (iii) of the preceding sentence shall have occurred or
otherwise shall be applicable, then the fees and expenses of counsel for the
Indemnitee shall be borne by the indemnifying party; it being understood,
however, that the indemnifying party shall not, in connection with any one such
claim or proceeding, or separate but substantially similar or related claims or
proceedings arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys
(together with appropriate local counsel) at any time for all Indemnitees
hereunder, or for fees and expenses that are not reasonable. Anything in this
Section 8.3 to the contrary notwithstanding, an indemnifying party shall not be
liable for the settlement of any action effected without its prior written
consent (which consent shall not unreasonably be withheld or delayed), but if
settled with the prior written consent of the indemnifying party, or if there
shall be a final judgment adverse to the Indemnitee, the indemnifying party
agrees to indemnify the Indemnitee from and against any loss or liability by
reason of such settlement or judgment. No indemnifying party shall, without the
prior consent of the Indemnitee (which consent shall not be unreasonably
withheld or delayed), consent to entry of any judgment or enter into any
settlement or compromise, with respect to any pending or threatened action or
claim in respect of which the Indemnitee would be entitled to indemnification or
contribution hereunder (whether or not the Indemnitee is an actual party to such
action or claim), which (i) does not include as a term thereof the unconditional
release of the Indemnitee from all liability in respect of such action or claim
or (ii) includes an admission of fault, culpability or a failure to act by or on
behalf of the Indemnitee.

 

8.4           Contribution. If the indemnification provided for in this
Article VIII is unavailable or insufficient to hold harmless an Indemnitee in
respect of any Losses, then each indemnifying party shall, in lieu of
indemnifying such Indemnitee, contribute to the amount paid or payable by such
Indemnitee as a result of such Losses in such proportion as appropriate to
reflect the relative fault of the indemnifying party, on the one hand, and the
Indemnitee, on the other hand, which relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact
relates to information supplied by such Indemnitee or indemnifying party, and

 

 24 

 

 

such parties’ relative intent, knowledge, access to information and opportunity
to correct or mitigate the damage in respect of or prevent the untrue statement
or omission giving rise to such indemnification obligation; provided, however,
that a Holder’s aggregate liability under this Section 8.4 shall be limited to
an amount equal to the net proceeds (after deducting the underwriter’s discount
but before deducting expenses) received by such Holder from the sale of such
Holder’s Registrable Securities pursuant to such registration. The parties
hereto agree that it would not be just and equitable if contributions pursuant
to this Section 8.4 were determined solely by pro rata allocation or by any
other method of allocation which did not take account of the equitable
considerations referred to above. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who is not guilty of such
fraudulent misrepresentation.

 

8.5           Indemnification Payments; Other Remedies; Primacy of
Indemnification.

 

(a)           Periodic payments of amounts required to be paid pursuant to this
Article VIII shall be made during the course of the investigation or defense, as
and when reasonably itemized bills therefor are delivered to the indemnifying
party in respect of any particular Loss as incurred.

 

(b)           The remedies provided in this Article VIII are not exclusive and
shall not limit any rights or remedies that may otherwise be available to an
Indemnitee at law or in equity.

 

(c)           Primacy of Indemnification. Lionsgate hereby acknowledges that
certain of the Indemnified Persons have certain rights to indemnification,
advancement of expenses and/or insurance provided by AT&T and/or certain of its
Affiliates (collectively, the “Indemnitors”). Lionsgate hereby agrees that (i)
it is the indemnitor of first resort (i.e., its obligations to the Indemnified
Persons are primary and any obligation of the Indemnitors to advance expenses or
to provide indemnification for the same Losses incurred by any of the
Indemnified Persons are secondary to any such obligation of Lionsgate), (ii)
that it shall be liable for the full amount of all Losses to the extent legally
permitted and as required by the terms of this Agreement and the articles and
other organizational documents of Lionsgate (or any other agreement between
Lionsgate and the relevant Indemnified Person), without regard to any rights any
Indemnified Person may have against the Indemnitors, and (iii) it irrevocably
waives, relinquishes and releases the Indemnitors from any and all claims (x)
against the Indemnitors for contribution, indemnification, subrogation or any
other recovery of any kind in respect thereof and (y) that any Indemnified
Person must seek indemnification from any Indemnitor before Lionsgate must
perform its indemnification obligations under this Agreement. No advancement or
payment by the Indemnitors on behalf of any Indemnified Person with respect to
any claim for which such Indemnified Person has sought indemnification from
Lionsgate hereunder shall affect the foregoing. The Indemnitors shall have a
right of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery which any Indemnified Person would have
had against Lionsgate if the Indemnitors had not advanced or paid any amount to
or on behalf of such Indemnified Person. Lionsgate and the Indemnified Persons
agree that the Indemnitors are express third party beneficiaries of this
Article VIII.

 

 25 

 

 

ARTICLE IX

 

REGISTRATION EXPENSES

 

In connection with any offerings pursuant to a Registration Statement hereunder,
Lionsgate shall pay (i) all registration and filing fees, (ii) all fees and
expenses of compliance with state securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky” laws
qualifications of the Registrable Securities), (iii) printing and duplicating
expenses, (iv) internal expenses of Lionsgate (including all salaries and
expenses of its officers and employees performing legal or accounting duties),
(v) fees and disbursements of counsel for Lionsgate and fees and expenses of
independent certified public accountants retained by Lionsgate (including the
expenses of any comfort letters or costs associated with the delivery by
independent certified public accountants of a comfort letter or comfort letters
or with any required special audits), (vi) the reasonable fees and expenses of
any special experts retained by Lionsgate, (vii) fees and expenses in connection
with any review of underwriting arrangements by FINRA, (viii) reasonable fees
and expenses of not more than one counsel for the Participating Holders (as a
group), (ix) fees and expenses in connection with listing, if applicable, the
Registrable Securities on a securities exchange, and (x) all duplicating,
distribution and delivery expenses. In connection any offerings pursuant to a
Registration Statement, each Participating Holder shall pay (a) any underwriting
fees, discounts or commissions attributable to the sale of Registrable
Securities by such Participating Holder in connection with an Underwritten
Offering; (b) any out-of-pocket expenses of such Participating Holder including
any fees and expenses of brokers or counsel to such Participating Holder (other
than as set forth in clause (viii) of the immediately preceding sentence); and
(c) any applicable transfer taxes.

 

ARTICLE X

 

RULE 144

 

With a view to making available to the Holders the benefits of Rule 144 and any
other similar rule or regulation of the Commission that may at any time permit a
Holder to sell Registrable Securities of Lionsgate to the public without
registration or pursuant to a registration on Form S-3, Lionsgate covenants
that, from and after the time that and for so long as it is subject to
Section 13 or 15(d) of the Exchange Act thereafter, it shall use its reasonable
efforts to file in a timely manner all reports required to be filed by it under
the Exchange Act, and that it shall comply with the requirements of Rule 144(c),
as such Rule may be amended from time to time (or any similar rule or regulation
hereafter adopted by the Commission), regarding the availability of current
public information to the extent required to enable any Holder to sell
Registrable Securities without registration under the Securities Act pursuant to
the resale provisions of Rule 144 (or any similar rule or regulation). Upon the
request of any Holder, Lionsgate shall promptly deliver to such Holder a written
statement as to whether it has complied with such requirements and, upon such
Holder’s compliance with the applicable provisions of Rule 144 and its delivery
of such documents and certificates as Lionsgate’s transfer agent may reasonably
request in connection therewith, shall take such reasonable action as may be
required (including using its reasonable efforts to cause legal counsel to issue
an appropriate opinion) to cause its transfer agent to effectuate any transfer
of Registrable Securities properly requested by such Holder, in accordance with
the terms and conditions of Rule 144.

 

 26 

 

 

ARTICLE XI

 

MISCELLANEOUS

 

11.1         Notice Generally. Any notice, demand, request, consent, approval,
declaration, delivery or other communication hereunder to be made pursuant to
the provisions of this Agreement shall be deemed sufficiently given or made if
in writing and signed by the party making the same, and either delivered in
person with receipt acknowledged or sent by registered or certified mail, return
receipt requested, postage prepaid, or by telecopy and confirmed by telecopy
answerback, addressed as follows:

 

if to any Holder or the AT&T Representative, at:

 

AT&T Media Holdings, Inc.

2260 E. Imperial Highway

El Segundo, CA 90245

Attn: Dan York, Chief Content Officer

with a copy to:

 

AT&T Media Holdings, Inc.

2260 E. Imperial Highway

El Segundo, CA 90245

Attn: Jim Meza, General Counsel

 

and if to Lionsgate, at:

 

Lions Gate Entertainment Corp.

2700 Colorado Avenue, Suite 200

Santa Monica, California 90404

Attn: General Counsel

Telephone: (310) 255-3700

Facsimile: (310) 255-3870

 

with copies to:

 

Wachtell, Lipton, Rosen & Katz

51 W. 52nd Street

New York, NY 10019

Attn:    David E. Shapiro

             Gordon S. Moodie

Telephone: (212) 403-1000

Facsimile: (212) 403-2000

 

or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration, delivery or other

 

 27 

 

 

communication hereunder shall be deemed to have been duly given or served and
received on the date on which personally delivered, with receipt acknowledged,
telecopied and confirmed by telecopy answerback or three (3) Business Days after
the same shall have been deposited in the United States mail (by registered or
certified mail, return receipt requested, postage prepaid), whichever is
earlier. Each Holder as of the date hereof acknowledges and agrees that, as of
the date hereof, it holds the number of Registrable Securities set forth next to
its name on Schedule I attached hereto. Any member of the AT&T Group that
desires to become an Additional Holder in accordance with the terms of this
Agreement shall provide written notice to Lionsgate setting forth its address
and the number of Registrable Securities held by such Person and agreeing to be
bound by the terms hereof, and upon receipt of such notice Lionsgate shall amend
Schedule I attached hereto to reflect such Additional Holder, its address and
the number of Registrable Securities held thereby without any further action or
consent required from the parties to this Agreement. From time to time and
promptly following a written request by Lionsgate, each such Holder and
Additional Holder shall provide written notice to Lionsgate of any increase or
decrease in the number of Registrable Securities held by such Person, and upon
receipt of any such notice, Lionsgate shall amend Schedule I attached hereto to
reflect such increase or decrease in the number of Registrable Securities held
by such Person without any further action or consent required from the parties
to this Agreement; provided that if any such Holder or Additional Holder
discloses such increase or decrease in the number of Registrable Securities held
by such person in any filing made pursuant to Section 13 or 16 of the Exchange
Act, such Holder or Additional Holder, as the case may be, shall be deemed to
have provided notice to Lionsgate as provided in this sentence. Solely for
purposes of this Agreement, in determining the number of Registrable Securities
outstanding at any time and the Holders thereof, Lionsgate shall be entitled to
rely conclusively on Schedule I attached hereto (as so amended in accordance
with the terms of this Agreement to reflect all such written notices received by
Lionsgate from time to time).

 

11.2         Successors and Assigns. This Agreement may not be assigned by any
Holder other than to a Permitted Assignee (provided, however, that such
Permitted Assignee agrees in writing to be bound by the terms of this
Agreement), whereupon such Permitted Assignee shall be deemed to be a Holder for
all purposes of this Agreement. Subject to the preceding sentence, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and all successors to Lionsgate and the Holders.

 

11.3         Amendments; Waivers. Subject to Section 11.4, (a) any provision of
this Agreement affecting a party may be amended or modified only by a written
agreement signed by each such affected party and (b) no provision of this
Agreement affecting a party may be waived except pursuant to a writing signed by
each such affected party.

 

11.4         AT&T Representative. Lionsgate shall be entitled to rely upon the
written communications of the AT&T Representative, acting on behalf of any
Holder, relating to matters addressed in this Agreement as communications of the
Holders, including, without limitation, elections by Holders to exercise
registration rights and any amendments, waivers or consents made pursuant to
this Agreement. Any notice or communication delivered to the AT&T Representative
shall be deemed to have been delivered to each Holder for all purposes hereof.
Each of the Holders shall use their reasonable efforts to conduct all written
communications to Lionsgate pursuant to this Agreement through the AT&T
Representative.

 

 28 

 

 

11.5         Calculations of Beneficial Ownership. All calculations of
beneficial ownership for purposes of this Agreement shall be calculated in
accordance with Rule 13(d) of the Exchange Act, as amended from time to time.

 

11.6         No Third Party Beneficiaries. This Agreement is not intended to and
shall not confer any rights or remedies on any persons that are not party hereto
other than as expressly set forth in Section 8.5(c), Article VIII and 11.4.

 

11.7         Injunctive Relief. It is hereby agreed and acknowledged that it
will be impossible to measure in money the damages that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them and
that in the event of any such failure, an aggrieved Person will be irreparably
damaged and will not have an adequate remedy at law. Any such Person shall,
therefore, be entitled (in addition to any other remedy to which it may be
entitled in law or in equity) to injunctive relief, including, without
limitation, specific performance, to enforce such obligations, and if any action
should be brought in equity to enforce any of the provisions of this Agreement,
none of the parties hereto shall raise the defense that there is an adequate
remedy at law.

 

11.8         Termination of Registration Rights; Survival. All rights granted to
Holders under this Agreement shall terminate on the one year anniversary of the
date that the AT&T Group beneficially owns in the aggregate less than 60% of the
Common Shares issued to the AT&T Group pursuant to the Securities Issuance
Agreement; provided, that in no event shall such termination occur prior to the
one year anniversary of the third Payment Date (as such term is defined in the
Securities Issuance Agreement).

 

11.9         Non-Conflict. The parties agree that this Agreement is not intended
to be and is not inconsistent with the provisions of, and does not and will not
have the effect of denying or reducing the rights of any party to, the Investor
Rights Agreement, the Mammoth Letter Agreement, the Voting and Standstill
Agreement or the Existing Registration Rights Agreements (including by reducing
the number of securities that the Existing Investors are otherwise entitled to
include in a registration pursuant to the Existing Registration Rights
Agreements) and the parties agree that this Agreement shall be interpreted in
all cases accordingly.

 

11.10       Attorney’s Fees. In any action or proceeding brought to enforce any
provision of this Agreement or where any provision hereof is validly asserted as
a defense, the successful party shall, to the extent permitted by applicable
law, be entitled to recover reasonable attorneys’ fees in addition to any other
available remedy.

 

11.11       Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

11.12       Headings. The headings used in this Agreement are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Agreement.

 

 29 

 

 

11.13       Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED
EXCLUSIVELY BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE
OF NEW YORK. Each party to this Agreement hereby irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement or any
agreements or transactions contemplated hereby may be brought in the courts of
the State of New York or of the United States of America for the Southern
District of New York and hereby expressly submits to the personal jurisdiction
and venue of such courts for the purposes thereof and expressly waives any claim
of improper venue and any claim that such courts are an inconvenient forum. Each
party hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such suit, action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to the address
set forth in Section 11.1 hereof, such service to become effective ten (10) days
after such mailing.

 

11.14       Counterparts and Facsimile Execution. This Agreement may be executed
in any number of counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute one and the same instrument. This Agreement may be executed by
facsimile signatures.

 

11.15       Entire Agreement. This Agreement (i) embodies the entire agreement
and understanding between Lionsgate and the Holders in respect of the subject
matter contained herein and (ii) supersedes all prior agreements and
understandings between the parties with respect to the subject matter of this
Agreement.

 

11.16       Further Assurances. Each of the parties hereto shall execute such
documents and perform such further acts as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement.

 

[Remainder of page intentionally left blank.]

 

 30 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 



  Lions Gate Entertainment Corp.         By:  /s/ Wayne Levin   Name:  Wayne
Levin   Title:  General Counsel and Chief Strategic Officer         AT&T Media
Holdings, Inc.         By:  /s/ Daniel J. Fete   Name:  Daniel J. Fete   Title:
 SVP - Corporate Development

  

Signature Page to Registration Rights Agreement

 

   

 

 

EXHIBIT A

 

PLAN OF DISTRIBUTION

 

The selling securityholders, or their pledgees, donees, transferees, or any of
their successors in interest selling shares received from a named selling
securityholder as a gift, partnership distribution or other non-sale-related
transfer after the date of this prospectus (all of whom may be selling
securityholders), may sell the securities from time to time on any stock
exchange or automated interdealer quotation system on which the securities are
listed, in the over-the-counter market, in privately negotiated transactions or
otherwise, at fixed prices that may be changed, at market prices prevailing at
the time of sale, at prices related to prevailing market prices or at prices
otherwise negotiated. The selling securityholders may sell the securities by one
or more of the following methods, without limitation:

 

(a)block trades in which the broker or dealer so engaged shall attempt to sell
the securities as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

(b)purchases by a broker or dealer as principal and resale by the broker or
dealer for its own account pursuant to this prospectus;

 

(c)an exchange distribution in accordance with the rules of any stock exchange
on which the securities are listed;

 

(d)ordinary brokerage transactions and transactions in which the broker solicits
purchases;

 

(e)privately negotiated transactions;

 

(f)short sales;

 

(g)through the writing of options on the securities, whether or not the options
are listed on an options exchange;

 

(h)through the distribution of the securities by any selling securityholder to
its partners, members or stockholders;

 

(i)one or more underwritten offerings on a firm commitment or best efforts
basis; and

 

(j)any combination of any of these methods of sale.

 

The selling securityholders may also transfer the securities by gift. The issuer
does not know of any arrangements by the selling securityholders for the sale of
any of the securities.

 

The selling securityholders may engage brokers and dealers, and any brokers or
dealers may arrange for other brokers or dealers to participate in effecting
sales of the securities. These brokers, dealers or underwriters may act as
principals, or as an agent of a selling securityholder.

 

   

 

 

Broker-dealers may agree with a selling securityholder to sell a specified
number of the securities at a stipulated price per security. If the
broker-dealer is unable to sell securities acting as agent for a selling
securityholder, it may purchase as principal any unsold securities at the
stipulated price. Broker-dealers who acquire securities as principals may
thereafter resell the securities from time to time in transactions on any stock
exchange or automated interdealer quotation system on which the securities are
then listed, at prices and on terms then prevailing at the time of sale, at
prices related to the then-current market price or in negotiated transactions.
Broker-dealers may use block transactions and sales to and through
broker-dealers, including transactions of the nature described above. The
selling securityholders may also sell the securities in accordance with Rule 144
under the Securities Act of 1933, as amended, rather than pursuant to this
prospectus, regardless of whether the securities are covered by this prospectus.

 

From time to time, one or more of the selling securityholders may pledge,
hypothecate or grant a security interest in some or all of the securities owned
by them. The pledgees, secured parties or persons to whom the securities have
been hypothecated shall, upon foreclosure in the event of default, be deemed to
be selling securityholders. As and when a selling securityholder takes such
actions, the number of securities offered under this prospectus on behalf of
such selling securityholder shall decrease. The plan of distribution for that
selling securityholder’s securities shall otherwise remain unchanged. In
addition, a selling securityholder may, from time to time, sell the securities
short, and, in those instances, this prospectus may be delivered in connection
with the short sales and the securities offered under this prospectus may be
used to cover short sales.

 

To the extent required under the Securities Act of 1933, as amended, the
aggregate amount of selling securityholders’ securities being offered and the
terms of the offering, the names of any agents, brokers, dealers or underwriters
and any applicable commission with respect to a particular offer shall be set
forth in an accompanying prospectus supplement. Any underwriters, dealers,
brokers or agents participating in the distribution of the securities may
receive compensation in the form of underwriting discounts, concessions,
commissions or fees from a selling securityholder and/or purchasers of selling
securityholders’ securities for whom they may act (which compensation as to a
particular broker-dealer might be in excess of customary commissions).

 

The selling securityholders and any underwriters, brokers, dealers or agents
that participate in the distribution of the securities may be deemed to be
“underwriters” within the meaning of the Securities Act of 1933, as amended, and
any discounts, concessions, commissions or fees received by them and any profit
on the resale of the securities sold by them may be deemed to be underwriting
discounts and commissions.

 

A selling securityholder may enter into hedging transactions with broker-dealers
and the broker-dealers may engage in short sales of the securities in the course
of hedging the positions they assume with that selling securityholder,
including, without limitation, in connection with distributions of the
securities by those broker-dealers. A selling securityholder may enter into
option or other transactions with broker-dealers that involve the delivery of
the securities offered hereby to the broker-dealers, who may then resell or
otherwise transfer those securities. A selling securityholder may also loan or
pledge the securities offered hereby to a broker-dealer

 

 2 

 

 

and the broker-dealer may sell the securities offered hereby so loaned or upon a
default may sell or otherwise transfer the pledged securities offered hereby.

 

A selling securityholder may enter into derivative transactions with third
parties, or sell securities not covered by this prospectus to third parties in
privately negotiated transactions. If the applicable prospectus supplement
indicates, in connection with those derivatives, the third parties may sell
securities covered by this prospectus and the applicable prospectus supplement,
including in short sale transactions. If so, the third party may use securities
pledged by the selling securityholder or borrowed from the selling
securityholder or others to settle those sales or to close out any related open
borrowings of stock, and may use securities received from the selling
securityholder in settlement of those derivatives to close out any related open
borrowings of stock. The third party in such sale transactions shall be an
underwriter and, if not identified in this prospectus, shall be identified in
the applicable prospectus supplement (or a post-effective amendment).

 

The selling securityholders and other persons participating in the sale or
distribution of the securities shall be subject to applicable provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder, including Regulation M. This regulation may limit the timing of
purchases and sales of any of the securities by the selling securityholders and
any other person. The anti-manipulation rules under the Securities Exchange Act
of 1934 may apply to sales of securities in the market and to the activities of
the selling securityholders and their affiliates. Furthermore, Regulation M may
restrict the ability of any person engaged in the distribution of the securities
to engage in market-making activities with respect to the particular securities
being distributed for a period of up to five business days before the
distribution. These restrictions may affect the marketability of the securities
and the ability of any person or entity to engage in market-making activities
with respect to the securities.

 

The issuer has agreed to indemnify in certain circumstances the selling
securityholders and any brokers, dealers and agents (who may be deemed to be
underwriters), if any, of the securities covered by the registration statement,
against certain liabilities, including liabilities under the Securities Act of
1933, as amended. The selling securityholders have agreed to indemnify the
issuer in certain circumstances against certain liabilities, including
liabilities under the Securities Act of 1933, as amended.

 

The issuer agreed to register the securities under the Securities Act of 1933,
as amended, and to keep the registration statement of which this prospectus is a
part effective for a specified period of time. The issuer has generally agreed
to pay all expenses in connection with this offering, including the fees and
expenses of counsel of the selling securityholders, but not including any
underwriting discounts, concessions, commissions or fees of the selling
securityholders or any applicable transfer taxes.

 

The issuer shall not receive any proceeds from sales of any securities by the
selling securityholders.

 

The issuer cannot assure you that the selling securityholders shall sell all or
any portion of the securities offered hereby.

 

 3 

 

 

SCHEDULE I

 

Name of Holder/Additional
Holder   Address of Holder/Additional
Holder   Number of Registrable
Securities Held AT&T Media Holdings, Inc.  

2260 E. Imperial Highway

El Segundo, CA 90245

  0

 

   

 